                 Case 19-12347-BLS            Doc 64       Filed 11/12/19       Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re                                                              Chapter 11

ARSENAL RESOURCES DEVELOPMENT LLC,                                 Case No. 19-12347 (BLS)
et al.,1
                                                                   (Jointly Administered)
                          Debtors.


                       NOTICE OF APPEARANCE AND REQUEST
                   FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

        PLEASE TAKE NOTICE that, pursuant to Rules 2002, 9007, and 9010(b) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and section 102(1) of title 11

of the United States Code, §§ 101–1532, as amended (the “Bankruptcy Code”), Kirkland & Ellis

LLP (“Kirkland & Ellis”) and Bayard, P.A. (“Bayard”) hereby enter their appearance in the

above-referenced chapter 11 cases (the “Chapter 11 Cases”) as counsel to IOG Resources LLC

(“IOG”) and hereby requests, pursuant to Bankruptcy Rules 2002, 3017, and 9007 and section

342 of the Bankruptcy Code, that copies of all notices and pleadings given or required to be

given in the Chapter 11 Cases and copies of all papers served or required to be served in the

Chapter 11 Cases, including but not limited to, all notices (including those required by

Bankruptcy Rule 2002), reports, pleadings, motions, applications, lists, schedules, statements,

chapter 11 plans, disclosure statements, and all other matters arising herein or in any related



1
  The debtors in the chapter 11 cases, along with the last four digits of each debtor’s United States federal tax
identification number, are: Arsenal Resources Development LLC (4072); Arsenal Energy Holdings LLC (6279);
Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC (2820); Arsenal Resources
Development Holdings 2 LLC (3020); Arsenal Resources Development Holdings 1 LLC (9647); Arsenal Gas
Marketing LLC (1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses Gathering LLC
(6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings, LLC (8135); River
Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River Ridge Operating, LLC (4051); and
Seneca-Upshur Petroleum, LLC (9204). The debtors’ mailing address is 6031 Wallace Road Ext., Suite 300,
Wexford, PA 15090.
               Case 19-12347-BLS          Doc 64      Filed 11/12/19    Page 2 of 3



adversary proceeding, be given and served upon IOG through service upon Kirkland & Ellis and

Bayard at the addresses, emails, and/or facsimile numbers set forth below:

KIRKLAND & ELLIS LLP                                   BAYARD, P.A.
Gregory F. Pesce                                       Justin R. Alberto
300 North LaSalle                                      Sophie E. Macon
Chicago, Illinois 60654                                600 N. King Street, Suite 400
Telephone: (312) 862-2642                              Wilmington, Delaware 19801
Facsimile (312) 862-2200                               Telephone: (302) 655-5000
Email: gregory.pesce@kirkland.com                      Facsimile: (302) 658-6395
                                                       Email: jalberto@bayardlaw.com
                                                               smacon@bayardlaw.com

       PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers filed in the Chapter 11 Cases, whether formal or informal, written or oral, and

whether served, transmitted, or conveyed by mail, hand delivery, telephone, telegraph, or

otherwise filed or made with regard to the Chapter 11 Cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that, neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive IOG’s:

(i) right to have a final order in non-core matters entered only after de novo review by a United

States District Court Judge; (ii) right to trial by jury in any proceeding so triable herein or in any

case, controversy, or proceeding related hereto; (iii) right to have the reference withdrawn by the

United States District Court in any matter subject to mandatory or discretionary withdrawal; or

(iv) other rights, claims, actions, defenses, setoffs, or recoupments to which IOG is or may be

entitled to under agreements, in law, or equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments are hereby expressly reserved.



                                                  2
             Case 19-12347-BLS   Doc 64   Filed 11/12/19   Page 3 of 3



Dated:   November 12, 2019
         Wilmington, Delaware       BAYARD, P.A.

                                    /s/ Justin R. Alberto
                                    Justin R. Alberto (No. 5126)
                                    Sophie E. Macon (No. 6562)
                                    600 N. King Street, Suite 400
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 655-5000
                                    Facsimile: (302) 658-6395
                                    Email: jalberto@bayardlaw.com
                                             smacon@bayardlaw.com

                                             -and-

                                    KIRKLAND & ELLIS LLP
                                    Gregory F. Pesce
                                    300 North LaSalle
                                    Chicago, Illinois 60654
                                    Telephone: (312) 862-2642
                                    Facsimile: (322) 862-2200
                                    Email: gregory.pesce@kirkland.com

                                    Counsel to IOG Resources LLC




                                      3
